        Case 1:17-cr-00548-PAC Document 215 Filed 12/12/19 Page 1 of 1

                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District ofNew York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew's Pla::a
                                                       New York, New York /0007


                                                       December 11, 2019
 Via ECF
 The Honorable Paul A. Crotty
 United States District Judge
 Southern District of New York
 United State Courthouse
 500 Pearl Street, Courtroom l 4C
 New York, New York 10007

        Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

 Dear Judge Crotty:

         The Government requests a one-week extension of the deadline for its opposition
 to the defendant's motion for leave to file a motion to dismiss the indictment from
 December 13, 2019 to December 20, 2019. The defendant consents to the Government's
 request, and asks to be allowed to file a reply on January I 0, 2020.

        The defendant also seeks, with the consent of the Government, a one-week
 adjournment of his deadline to respond to the Government's motions in limine from
 December 16, 2019 to December 23, 2019.

        The parties are also conferring about the remaining pretrial schedule, including a
 proposed date for the final pretrial conference, and will update the Court as soon as
 possible.

              ll/11,/2o19                              Respectfully submitted,

                                                       GEOFFREY S. BERMAN
}\t~¼             ~wwl                                 United States Attorney

                                                 By:                /s/
     Ao~                                               David W. Denton, Jr.
                                                       Sidhardha Kamaraju
                                                       Matthew Laroche
           /7/f/4!~                                    Assistant United States Attorneys
                                                       Tel.: 212-637-2744 / 6523 / 2420
                ()) !'>[
 Cc: Defense Counsel (via ECF)




                                                                   ',,, 1· ,,- '
